   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                              GAINESVILLE DIVISION

                                       CASE NO.:


 ALEXANDRIA WALLACE,

            Plaintiff,

 vs.

 SHANDS TEACHING HOSPITAL AND
 CLINICS, INC.,
 a Florida Not For Profit Corporation,

            Defendant.
                                              /

                         COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, ALEXANDRIA WALLACE (“Ms. Crokie” or “Plaintiff”), by and through

her undersigned counsel, hereby files this Complaint against the Defendant, SHANDS

TEACHING HOSPITAL AND CLINICS, INC. (“SHANDS” or “Defendant”), and alleges

the following:

       1. Plaintiff brings these claims for pregnancy discrimination and retaliation in

violation of Title VII/the Pregnancy Discrimination Act (“PDA”) and the Florida Civil Rights

Act (“FCRA”), Chapter 760, Fla. Stat. to recover from Defendant back pay, front pay,

compensatory damages, punitive damages, and her attorneys’ fees and costs.

                                    JURISDICTION

       2. Jurisdiction in this Court is proper as the claims are brought pursuant arise under

federal law pursuant to Title VII and the PDA as to the federal claims, and this court has

supplemental jurisdiction over the FCRA claims as they arise out of a continuing series of
   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 2 of 11



illegal activities committed by Defendant and involving Plaintiff’s employment.

        3. The actions giving rise to this lawsuit occurred in Alachua County, Florida.

                                 CONDITIONS PRECEDENT

        4. Plaintiff timely dual-filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on Human

Relations (“FCHR”) on or about September 9, 2019.

        5. Plaintiff received her Right to Sue letter from the EEOC on February 28, 2020.

        6. Plaintiff timely files this lawsuit and has complied with all administrative

prerequisites.

                                               VENUE

        7. Venue is proper because Defendant conducts substantial business in Alachua

County, Florida, and Plaintiff worked for Defendant in Alachua County, Florida, where the

actions at issue took place.

                                             PARTIES

        8. During all times relevant, Plaintiff lived in Alachua County, Florida.

        9. Plaintiff is protected by the PDA because:

                 a.     She was a pregnant female who suffered discrimination because of her

                 pregnancy by Defendant; and

                 b.     She suffered an adverse employment action and was subjected to an

                 increasingly hostile work environment based on her pregnancy, including

                 being fired because of discrimination by Defendant regarding her pregnancy.

        10. Defendant was at all material times an “employer” as defined by the PDA as it

employed in excess of fifteen (15) employees.




                                               2
   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 3 of 11



       11. Defendant is a Florida Profit Corporation that operates a medical center in,

among other places, Alachua County, Florida.

                              GENERAL ALLEGATIONS

       12. Plaintiff worked for Defendant as a Transporter from February 2, 2018, until

her termination on December 10, 2018.

       13. Plaintiff was an excellent worker with no history of attendance, performance,

or disciplinary issues during her tenure with SHANDS.

       14. Upon disclosing her pregnancy to Defendant, Plaintiff’s Supervisor, Frances

George (“Ms. George’), began harassing and demeaning Plaintiff with multiple derogatory

comments.

       15. Around November 2018, Plaintiff requested reasonable accommodation for her

pregnancy by way submitting a doctor’s note detailing that she needed to refrain from

lifting excessive weight and take a short break every two (2) hours to avoid raising her

blood pressure. These reasonable restrictions were essential to safeguard the well-being of

both herself and her unborn child during this last trimester of her pregnancy.

       16. SHANDS refused to offer reasonable accommodation to Plaintiff, and declined

to even engage in an interactive process or dialogue with her about accommodation for her

pregnancy.

       17. On or around December 1, 2018, Ms. George’s harassment reached its zenith,

as she brought Plaintiff to tears with her belittling and discriminatory comments.

       18. As such, immediately after this incident, Plaintiff objected to the discrimination

she suffered during her employment at SHANDS.

       19. Shockingly thereafter, Plaintiff was suspended from work, while the perpetrator




                                             3
   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 4 of 11



of the harassment, Ms. George, was allowed to continue working unmolested in her

position.

       20. On December 10, 2018, Plaintiff was called back into work and summarily

terminated in violation of the law.

       21. Defendant was well aware of Plaintiff’s PDA-protected condition and her

requests, and need, for accommodation.

       22. The reasonable accommodation of refraining from lifting excessive weight and

taking a short break every two (2) hours to avoid raising her blood pressure would have

permitted Plaintiff to perform her job duties and would have imposed no undue hardship

on Defendant.

       23. Plaintiff can demonstrate that Defendant’s termination was a pretext, and a

concocted way to discard her based on her pregnancy and thereby rid the workplace of a

pregnant employee.

       24. Plaintiff is an individual who, with minimal reasonable accommodation, was

fully capable of performing the essential functions of her job as a Transporter, and had indeed

done so prior to, and during, her pregnancy.

       25. Defendant’s treatment of Plaintiff in this regard is illegal.         See Byrd v.

Lakeshore Hospital, 30 F.3d 1380, 1382 (11th Cir.1994) (“It is today a settled principle

that the [pregnancy laws] are violated when pregnant employees are denied privileges

afforded non-pregnant employees.”); see also Armindo v. Padlocker, Inc., 209 F.3d 1319,

1320 (11th Cir.2000) (an employer violates the PDA when it fires an employee based on

her pregnancy.).

       26. Plaintiff’s firing constitutes an adverse employment action as defined by the




                                               4
   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 5 of 11



PDA.

        27. At all material times hereto, Plaintiff was ready, willing and able to perform her

job duties, with or without reasonable accommodation.

        28. Despite the availability of a reasonable accommodation under the PDA, which

would not have caused Defendant an undue burden, and despite the fact that Plaintiff was

not, and would not be, prevented by her pregnancy from completing her assigned job

duties, Defendant discriminated against Plaintiff based on her pregnancy and her need for

occasional accommodation.

        29. Defendant does not have a non-discriminatory rationale for allowing and

participating in the discrimination suffered by Plaintiff.

        30. The timing of Plaintiff’s termination, which was in temporally proximity to her

objections to discrimination, demonstrates the causal and temporal connection between her

protected PDA activity and the illegal actions taken against her by Defendant.

        31. Defendant purposefully and intentionally discriminated and retaliated against

Plaintiff in violation of her PDA rights.

        32. Plaintiff was a pregnant individual during her employment, and was therefore

a member of a protected class as envisioned by the PDA.

        33. Plaintiff suffered sufficiently severe and pervasive treatment, and ultimately

termination, because of her pregnancy.

        34. As a result of the above conduct by Defendant, Plaintiff has suffered damages,

including loss of employment, wages, benefits, and other remuneration to which she is

entitled.

        35. Defendant did not have a subjective or objective good faith basis for its actions.




                                              5
   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 6 of 11



        36. Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to

represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                      COUNT I
                             PREGNANCY DISCRIMINATION
                        IN VIOLATION OF TITLE VII AND THE PDA

        37. Plaintiff realleges and adopts the allegations contained in paragraphs 1-36 of

the Complaint, as if fully set forth in this Count.

        38. The acts of Defendant, by and through its agents and employees, violated

Plaintiff’s rights against pregnancy discrimination under Title VII and the PDA.

        39. The discrimination to which Plaintiff was subjected was based solely on her

pregnancy.

        40. Plaintiff has suffered damages as a result of Defendant’s illegal conduct toward

her.

        41. The conduct of Defendant was so willful, wanton, and in reckless disregard of

the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

Defendant, to deter it, and others, from such conduct in the future.

        42. Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to Title VII and the PDA.

        WHEREFORE, Plaintiff requests judgment in her favor and against Defendant for

 her actual and compensatory damages, including, but not limited to, front pay, back pay,

 emotional distress damages, and punitive damages, as well as her costs and attorneys’ fees,

 declaratory and injunctive relief, and such other relief as is deemed proper by this Court.

                                        COUNT II
                               RETALIATION UNDER THE PDA

        43. Plaintiff realleges and adopts the allegations contained in paragraphs 1-36 as if


                                               6
   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 7 of 11



fully set forth in this Count.

        44. The acts of Defendant by and through its agents and employees, violated

Plaintiff’s rights against being retaliated against for opposing pregnancy discrimination under

Title VII and the PDA.

        45. The retaliation to which Plaintiff was subjected was based on her opposition to

Defendant’s illegal pregnancy discrimination, and was willful.

        46. The conduct of Defendant its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish,

loss of enjoyment of life, and other non-pecuniary losses.

        47. Plaintiff is entitled to recover liquidated damages and attorneys’ fees and costs

reasonable attorneys’ fees and litigation expenses pursuant to Title VII and the PDA.

        48. Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests judgment in her favor and against Defendant for

a declaratory judgment that the retaliation against Plaintiff by Defendant was a violation of

Plaintiff’s rights under Title VII and the PDA, that Defendant make Plaintiff whole for her

losses suffered as a result of the discrimination through reinstatement, or, if that is not

applicable or practical, through an award of front pay and/or promotion; grant Plaintiff a

judgment against Defendant for damages, including liquidated damages, award Plaintiff her

reasonable attorney’s fees and litigation expenses against Defendant pursuant to Title VII and

the PDA, and provide any additional relief that this Court deems just.




                                              7
    Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 8 of 11



                                     COUNT III
                               VIOLATION OF THE FCRA
                        BASED ON PREGNANCY DISCRIMINATION


        49. Plaintiff realleges and readopts the allegations contained in paragraphs 1-36 of the

Complaint, as if fully set forth in this Count.

        50. The acts of Defendant, by and through its agents and employees, violated

Plaintiff’s rights against pregnancy discrimination under the Florida Civil Rights Act, Chapter

760, Fla. Stat.

        51. Plaintiff was over pregnant when she was terminated.

        52. Plaintiff was terminated only because of her pregnancy, and would not have been

terminated, but for her pregnancy.

        53. Defendant did not have a legitimate, non-discriminatory, reason for terminating

Plaintiff.

        54. Defendant had no good faith basis for terminating Plaintiff based on her

pregnancy, and Plaintiff is entitled to liquidated damages based on these actions.

        55. The conduct of Defendant was so willful and wanton, and in such reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

against Defendant to deter Defendant, and others, from such conduct in the future.

        56. The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish,

loss of enjoyment of life, and other non-pecuniary losses.

        57. Prior to terminating Plaintiff, Defendant did not consult with the EEOC,

Department of Labor, or legal counsel to determine whether Plaintiff’s termination, based on



                                                  8
   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 9 of 11



her pregnancy, was in compliance with the FCRA.

        58. Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff prays that this Court will issue a declaratory judgment that

the discrimination against Plaintiff by Defendant was a violation of Plaintiff’s rights under the

FCRA; require that Defendant make Plaintiff whole for her losses suffered as a result of the

discrimination through reinstatement, or, if that is not practical, through an award of front pay;

grant Plaintiff a judgment against Defendant for all lost wages and compensatory damages,

including liquidated damages; award Plaintiff her reasonable attorney’s fees and litigation

expenses against Defendant pursuant to 760.11(5), Fla. Stat., and provide any additional relief

that this Court deems just.

                                  COUNT IV
               VIOLATION OF THE FCRA BASED ON RETALIATION FOR
                OBJECTIONS TO PREGNANCY DISCRIMINATION

        59. Plaintiff realleges and adopts the allegations contained in paragraphs 1-36 as if

fully set forth in this Count.

        60. The acts of Defendant by and through its agents and employees, violated

Plaintiff’s rights against being retaliated against for opposing pregnancy discrimination

under Florida Civil Rights Act, Chapter 760, Fla. Stat.

        61. The retaliation to which Plaintiff was subjected was based on her opposition to

Defendant’s illegal pregnancy discrimination.

        62. The conduct of Defendant its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental



                                                9
   Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 10 of 11



anguish, loss of enjoyment of life, and other non-pecuniary losses.

        63. The conduct of Defendant was so willful and wanton, and in such reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

damages against Defendant to deter it, and others, from such conduct in the future.

        64. Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 760.11(5), Fla. Stat.

        65. Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff prays that this Court will issue a declaratory judgment that

the retaliation against Plaintiff by Defendant was a violation of Plaintiff’s rights under the

FCRA; require that Defendant make Plaintiff whole for her losses suffered as a result of the

discrimination through reinstatement, or, if that is not applicable or practical, through an

award of front pay and/or promotion; grant Plaintiff a judgment against Defendant for

damages, including punitive damages; award Plaintiff her reasonable attorney’s fees and

litigation expenses against Defendant pursuant to the FCRA; provide any additional relief that

this Court deems just.

                                     JURY TRIAL DEMAND

        Plaintiff demands a trial by jury on all issues so triable.



        Respectfully submitted on this 27th day of May, 2020.

                                                By: /s/ Noah Storch
                                                Noah Storch, Esq.
                                                Florida Bar No. 0085476
                                                Email: noah@floridaovertimelawyer.com
                                                RICHARD CELLER LEGAL, P.A.



                                              10
Case 1:20-cv-00126-AW-GRJ Document 1 Filed 05/27/20 Page 11 of 11



                                10368 W. SR. 84, 103
                                Telephone: (866) 344-9243
                                Facsimile: (954) 337-2771

                                Attorney for the Plaintiff




                               11
